Case 20-20972-CMB           Doc 76     Filed 09/29/20 Entered 09/29/20 12:47:05                Desc Main
                                      Document      Page 1 of 2
                              UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: Michael J. Usselman
       Bonnie L. Usselman
                                 Debtor(s)                      BK. NO. 20-20972 CMB

MIDFIRST BANK, its successors and/or assigns                    CHAPTER 13
                            Movant
                      v.
Michael J. Usselman
Bonnie L. Usselman
                            Respondent
                      and
Ronda J. Winnecour, Trustee
                            Additional Respondent

              MOTION OF MIDFIRST BANK, ITS SUCCESSORS AND/OR ASSIGNS
                       FOR RELIEF FROM THE AUTOMATIC STAY
           UNDER SECTION 362 PURSUANT TO BANKRUPTCY PROCEDURE RULE 4001

          Movant, by its Attorney, KML Law Group, P.C., hereby requests a termination of the Automatic Stay

and leave to foreclose on its mortgage on real property owned by Debtor(s).

          1.     Movant is MIDFIRST BANK, its successors and/or assigns.

          2.     Debtor(s), Michael J. Usselman and Bonnie L. Usselman, is/are the owner(s) of the premises

located at 210 Roenigc Road , Boyers, PA 16020, hereinafter known as the mortgaged premises.

          3.     Movant is the holder of a mortgage, original principal amount of $191,450.00 on the

mortgaged premises that was executed on September 28, 2009. Said mortgage was recorded on October 7,

2009 at Instrument Number 200910070023752. The Mortgage was subsequently assigned to Movant by way

of Assignment of Mortgage recorded on July 14, 2020 at Instrument Number 202007140013725 in Butler

County.

          4.     Movant has instituted or wishes to institute foreclosure proceedings on the mortgage because

of Debtor's failure to make the monthly payment required thereunder.

          5.     The payoff amount due on the mortgage is $158,689.30.

          6.     The total amount of post-petition arrearage is $8,330.58. A total of $8,330.58 has come due to

movant from the date of filing, and the Chapter 13 Trustee has disbursed $2,369.39 to movant for post-petition

payments.

          7.     The total amount of pre-petition arrearage is $1,350.92.
Case 20-20972-CMB           Doc 76       Filed 09/29/20 Entered 09/29/20 12:47:05                Desc Main
                                        Document      Page 2 of 2

        8.      The fair market value of the premises is $195,000.00.

        9.      The Senior Lien Holders on the premises are none.

        10.     The Junior Lien Holders on the premises are none.

        11.     The foreclosure proceeding filed or to be instituted were stayed by the filing of the instant

Chapter 13 Petition.

        12.     Debtor(s) has/have no or inconsequential equity in the premises.

        13.     Movant has cause to have the Automatic Stay terminated as to permit Movant to complete

foreclosure on its mortgage.

        14.     This motion and the averments contained therein do not constitute a waiver by the Moving

Party of its right to seek reimbursement of any amounts not included in this motion, including fees and costs,

due under the terms of the mortgage and applicable law.

        WHEREFORE, Movant respectfully requests that this Court enter an Order modifying the Automatic

Stay under Section 362 with respect to the mortgaged premises as to permit Petitioner to foreclose on its

mortgage and allow Movant or any other purchaser at Sheriff's Sale to take legal action for enforcement of its

right to possession of said premises.


Date: September 29, 2020
                                                      /s/ Brian C. Nicholas, Esquire ___
                                                      Brian C. Nicholas, Esquire
                                                      bnicholas@kmllawgroup.com
                                                      Attorney I.D. No. 317240
                                                      KML Law Group, P.C.
                                                      701 Market Street, Suite 5000
                                                      Philadelphia, PA 19106
                                                      Phone: 215-627-1322
                                                      Attorney for Movant/Applicant
